Citation Nr: 9904208	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  95-33 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for cancer of the tonsil 
and neck due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel





INTRODUCTION

The appellant served on active duty from March 1965 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in October 1994, by 
the Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1. The service medical records reflect no complaints, 
findings or manifestations of squamous cell carcinoma.

2. The appellant was first diagnosed with squamous cell 
carcinoma of the neck in January 1984, approximately 15 
years after service discharge.

3. A VA physician in April 1996, reviewed the appellant's 
claims folder and concluded that the appellant has not 
been diagnosed with a soft-tissue sarcoma, that the tonsil 
is part of the pharynx and that the pharynx is different 
and distinct from the larynx.

4. There is np objective medical evidence of record to relate 
the presence of squamous cell carcinoma to the appellant's 
period of active duty or to Agent Orange exposure.


CONCLUSION OF LAW

Metastatic squamous cell carcinoma of the tonsil and neck was 
not incurred in or aggravated by service nor is it shown to 
be due to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1116, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim for 
service connection for cancer of the tonsil and neck due to 
Agent Orange exposure is well grounded within the meaning of 
38 U.S.C.A. § 5107.  Specifically, his assertions regarding 
the nature of the cancer coupled with his verified service in 
Vietnam are deemed to be sufficient to well ground the claim.

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary findings of casts, or any cough, etc., in 
service will permit service connection of arthritis, disease 
of the heart, nephritis, or pulmonary disease, etc., first 
shown as a clear-cut clinical entity, at some later date.  
Idem.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id. (emphasis added)  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id, See also Savage v. Gober, 
10 Vet. App. 489 (1997).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  If a veteran was exposed to a herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) amended 
by 61 Fed.Reg. 57586-89 (1996).  Chloracne, or other acneform 
disease, may be presumed to have been incurred during active 
military service as a result of exposure to Agent Orange if 
it is manifest to a degree of 10 percent within the first 
year after the last date on which the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  If the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also not satisfied, then the 
veteran's claim shall fail.  38 U.S.C.A. § 1113; 38 C.F.R. 
§ 3.307(d). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed.Reg. 
414421 (1996).

In this case, the service medical records are entirely silent 
with respect to squamous cell carcinoma.  The record reflects 
that squamous cell carcinoma was first diagnosed in January 
1984, approximately 16 years after service discharge.  A 
private treatment report indicates that the appellant 
developed swelling of the left side of the throat in December 
1983.  On physical examination a palpable neck mass was noted 
and the appellant was referred for surgery after an 
unsuccessful course of antibiotic treatment.  The cyst was 
found to contain squamous cell carcinoma and the appellant 
underwent radiation treatment.

The appellant submitted a claim for service connection for 
his cancer arguing that the cancer resulted from his exposure 
to Agent Orange while serving in Vietnam.  In adjudicating 
the appellant's claim, the RO contacted the VA Central Office 
by telephone and obtained an opinion that cancer of the 
tonsil is not an Agent Orange disability.  Accordingly, the 
appellant's claim for service connection was denied.

In pursuing his appeal and in light of the above history, the 
appellant has argued that his cancer is associated with his 
respiratory system, (See VA Form 9, Substantive Appeal dated 
in October 1995, indicating that the origin of the cancer was 
the "bronchial system") or in the alternative that the 
cancer is a "soft-tissue" cancer such to fall within the 
list of identified cancers attributable to Agent Orange 
exposure.  He further requested that VA obtain an independent 
medical opinion, essentially to assist in the development of 
his claim.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Pursuant to the appellant's request, in April 1996, the RO 
obtained an opinion from a VA physician addressing the 
relationship between the diagnosed cancer and Agent Orange 
exposure.  The physician responded as indicated to the 
following questions:

Question 1:  Whether or not the veteran's 
cancer is a form of soft tissue sarcoma 
in the mass of his neck?

Answer:  No, as the items above ( 
referring to a summary of the evidence of 
record) show at no time has soft tissue 
sarcoma been diagnosed for this veteran.

Quest 2:  Whether the veteran's cancer of 
the tonsil qualifies as either of the 
lung, bronchi, larynx, or trachea.

Answer:  No, because perusal of Dorland's 
25th Edition and Stedman's 21st edition 
Medical Dictionary's respectively 
indicate the tonsil is a distinctive 
organ of the discrete pharynx.  The 
pharynx is different and distinct from 
the larynx.


Accordingly, in view of the above opinion and the evidence of 
record, the appellant's cancer has not been shown to be 
related to Agent Orange exposure during his service in 
Vietnam.  The cancer is neither a soft-tissue sarcoma nor 
does it involve the respiratory system (the lung, bronchus, 
larynx or trachea) as provided for within 38 C.F.R. 
§ 3.309(e), such to warrant entitlement to the benefits 
sought.

The Board has carefully considered the appellant's 
contentions and statements in support of his claim; however, 
the probative value of these assertions is outweighed by the 
objective medical evidence of record and in particular, the 
expert opinion evidence provided by the VA physician in April 
1996.  In the absence of evidence of "equal dignity," the 
Board finds that the preponderance of the evidence is against 
the appellant's claim and entitlement to service connection 
for squamous cell carcinoma is not warranted.  






	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

